Citation Nr: 0942954	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  04-43 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, for left eye disability due 
to surgical procedures performed by VA between January 2002 
and December 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to April 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In May 2005, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing held at the Las 
Vegas RO.  A transcript of the hearing is associated with the 
claims file.  

This case was previously before the Board in February 2008, 
at which time entitlement to compensation for a left eye 
disability under the provisions of 38 U.S.C.A. § 1151 was 
denied.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  The 
record contains a Joint Motion for Remand, dated in July 
2009, wherein the Veteran's attorney and the VA General 
Counsel agreed to remand the Veteran's claim.  In July 2009, 
a CAVC order was issued, vacating the February 2008 Board 
decision and remanding the Veteran's claim for reasons which 
will be further explained herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

The July 2009 Joint Motion indicates that a remand is 
required in this case because the Board did not ensure that 
VA had obtained an adequate medical opinion in this case.  

Specifically, the Joint Motion notes that, in denying the 
Veteran's claim for compensation under 38 U.S.C.A. § 1151, 
the Board relied upon a medical opinion provided by the April 
2007 VA examiner who concluded that the intraocular lens had 
not been improperly implanted in January 2002 and that the 
complications of the January 2002 surgery were foreseeable 
risks of the surgery.  However, the examiner also noted that, 
as a result of the January 2002 surgery, the Veteran 
underwent trabeculectomy, which failed and resulted in the 
Veteran being legally blind.  

The Joint Motion notes that the Veteran is seeking 
entitlement to compensation for a left eye disability from 
surgeries performed by VA at the medical centers in Loma 
Linda, California, and San Diego, California, from January 
2002 to December 2002.  As such, the Veteran's claim includes 
consideration of any disability that may have occurred as a 
result of the trabeculectomy and/or other surgical procedures 
conducted in 2002.  However, the Joint Motion notes that VA 
only sought an opinion as to the residuals of the initial 
cataract extraction and intraocular lens implant in January 
2002 and, thus, the April 2002 medical opinion, on which the 
Board relied in denying the Veteran's claim, is insufficient.  
The Joint Motion directed that an adequate examination report 
be obtained.  Accordingly, on remand, the RO will be 
requested to obtain a medical opinion that involves 
consideration of any additional disability incurred as a 
result of each surgical procedure performed by VA in 2002.  

For the foregoing reasons, the Board concludes that this case 
must be remanded to the RO in order to undertake additional 
evidentiary development, as indicated in the CAVC remand.

1.	Request that the physician who 
conducted the April 2007 VA examination 
review the claims file and provide an 
addendum to his report that addresses 
the following.  If the April 2007 VA 
examiner is no longer available, 
request that an ophthalmologist review 
the claims file and provide the 
requested opinion.  

a.	Identify each surgical procedure 
performed by VA on the Veteran's 
left eye between January 2002 to 
December 2002.  

b.	Identify any additional eye 
disability that was incurred 
during treatment of the left eye 
provided by VA in 2002, including 
any increase in severity of any 
existing eye symptomatology or 
disability.  

c.	Provide an opinion as to whether 
it is at least as likely as not 
(i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that each additional 
disability identified was (1) 
caused by carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
fault on the part VA in furnishing 
hospital care, medical treatment, 
or examination, or (2) caused by 
an event not reasonably 
foreseeable.

d.	The physician must be advised 
that, by regulation, whether the 
cause of the Veteran's additional 
left eye disability resulting from 
the surgery was an event not 
reasonably foreseeable is to be 
determined based on what a 
reasonable health care provider 
would have foreseen.  The event 
need not be completely unforeseen 
or unimaginable but must be one 
that a reasonable health care 
provider would not have considered 
to be an ordinary risk of the 
treatment provided.  In 
determining whether an event was 
reasonably foreseeable, VA will 
consider whether the risk of that 
event was the type of risk that a 
reasonable health care provider 
would have disclosed in connection 
with required informed consent 
procedures set forth at 38 C.F.R. 
§ 17.32.

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
her representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


